DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance as applicant claims the polymeric charge transfer layer of claim 1; the device of claim 13.
A search of the prior art did not show the claimed invention. The closest prior art as exemplified by Mei (Polymer 47, 2006, 497604984) teaches a carbazole based polymer represented by BCNPF05 (pg 4982):

    PNG
    media_image1.png
    320
    451
    media_image1.png
    Greyscale

	BCNPF05 shows the required carbazole-amine skeleton as a monomer unit in a polymer; however, the polymer is used as a light emitting polymer and not a charge transfer polymer as required by independent claims 1 and 13.



    PNG
    media_image2.png
    371
    921
    media_image2.png
    Greyscale

PFC6 shows the required carbazole-amine skeleton as a monomer unit in a polymer; however, the polymer is used as a light emitting polymer and not a charge transfer polymer as required by independent claims 1 and 13.
	Mei and Liang fail to teach, suggest or offer guidance that would render it obvious to use the exemplified polymer s in a charge transfer polymer as required by independent claims 1 and 13.

Claims 1-15 allowed.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY D CLARK/Primary Examiner, Art Unit 1786